       Case 4:19-cv-02740 Document 55 Filed on 08/13/20 in TXSD Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DESIRE MEBA; INDIVIDUALLY AND ON                        §
BEHALF OF SIMILARLY SITUATION                           §
INDIVIDUALS,                                            §
                                                        §
        Plaintiff,                                      §
                                                        §
v.                                                      §               DOCKET NO. 4:19-cv-02740
                                                        §                JURY TRIAL DEMANDED
SONIC OF TEXAS, INC.; SONIC – LS                        §
CHEVROLET, LP D/B/A LONE STAR                           §
CHEVROLET; SONIC HOUSTON JLR LP D/B/A                   §
JAGUAR HOUSTON NORTH; GULFGATE                          §
DODGE INC. D/B/A GULFGATE DODGE                         §
CHRYSLER JEEP INC.; SONIC MOMENTUM                      §
VWA, L.P. D/B/A AUDI CENTRAL HOUSTON;                   §
JOE BENEKE; JASON BAISDEN; JOHNNIE                      §
SMITH; ALLEN JOHNSON; JAMES DAVIS;                      §
MICHAEL MACHAUER; DOES 1-50,                            §
                                                        §
        Defendants.                                     §

     DEFENDANTS GULFGATE DODGE INC. D/B/A GULFGATE DODGE CHRYSLER
     JEEP INC., JAMES DAVIS, AND ALLEN JOHNSON’S RESPONSE IN OPPOSITION
            TO PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION

 TO THE HONORABLE UNITED STATES DISTRICT COURT:

         Defendants, J. Davis Automotive Group, Inc. d/b/a Gulfgate Dodge Inc. & Gulfgate Dodge

 Chrysler Jeep Inc., James Davis, and Allen Johnson (collectively, the “Gulfgate Defendants”), file

 their response in opposition to Plaintiffs’ Motion for Conditional Certification and offer in support

 the following:

                                      I. INTRODUCTION

         Desire Meba (“Named Plaintiff”), Brian Ibrahim Adams, and Arnaud Stefane Kaya

 Bikindou (“Opt-in Plaintiffs”) seek conditional certification of a purported collective action
     Case 4:19-cv-02740 Document 55 Filed on 08/13/20 in TXSD Page 2 of 10




lawsuit filed against Defendant Gulfgate Dodge Inc., Allen Johnson, and James Davis (“Gulfgate

Defendants”) on behalf of themselves and any individual who worked on the Gulfgate Defendants’

premises as non-exempt employees of Rascoa, LLC, or Rascoa, Inc. (“Rascoa”), during the period

from July 26, 2016 until the present. Plaintiffs allege that they and other porters were denied

overtime compensation under the Fair Labor Standards Act (“FLSA”). See Doc. Nos. 36 and 54.

Plaintiffs, however, failed entirely to meet their burden to establish that (1) they were subject to a

single decision, policy or plan of the Gulfgate Defendants that violated the FLSA; and (2) the

Gulfgate Defendants were joint employers of Rascoa’s employees as required by 29 U.S.C. §§

206, 207 and thus liable for Rascoa’s FLSA violations.

                                  II.   STANDARD OF REVIEW

Plaintiffs have the Burden to Show Certification and Notice are Appropriate, and the Court

has Discretion to Deny Certification and Notice.


       The parties have thoroughly briefed the standard of review in previous pleadings, and the

Gulfgate Defendants do not wish to waste judicial resources with a restatement of prior arguments.

For the record, the Gulfgate Defendants continue to argue that conditional certification is solely

within the Court’s discretion, as is the standard (Lusardi or heightened) that Plaintiffs must meet

in order for the Court to grant such certification.


                           III.    ARGUMENT AND AUTHORITIES

   A. Plaintiffs’ Motion should be denied because Plaintiff’s cannot show that the

       Gulfgate Defendants implemented a single decision, policy or plan that violated the

       FLSA with respect to himself, the opt-in plaintiffs, nor the potential class members.




                                                  2
     Case 4:19-cv-02740 Document 55 Filed on 08/13/20 in TXSD Page 3 of 10




       “To prevail at the notice stage, [a] named plaintiff [] must have substantial allegations that

[he] and potential opt-in members were together the victims of a single decision, policy, or plan

that violated the law.” Xavier v. Belfour USA Group, 585 F. Supp. 2d 873, 878 (E.D. La. 2008);

“A court may deny plaintiffs’ right to proceed collectively if the action arises from circumstances

purely personal to the plaintiff, and not from any generally applicable rule, policy, or practice.”

Simmons v. T-Mobile USA, Inc., No. 06-1820, 2007 WL 210008, at *4 (S.D. Tex. Jan. 24, 2007);

Aguirre v. SBC Comm’ns, Inc., No. 05-3198, 2006 WL 964554, at *5 (S.D. Tex. Apr. 11, 2006).

Even in cases where the parties have conducted little discovery and the court has minimal evidence

before it, courts still require some evidence of a common, unlawful policy beyond conclusory

assertions in pleadings, affidavits, or declarations. Treme v. HKA Enters., Inc., No. 07-1134, 2008

WL 941777, at *3 (W.D. La. Apr. 7, 2008) (“[U]ncorroborated assertions, without more, do not

fulfill the plaintiff’s burden under Lusardi.”); Aguirre, 2006 WL 964554, at *6 (holding that brief

and conclusory statements in plaintiffs’ complaint and motion for notice are insufficient); Prizmic

v. Armour, Inc., No. 05-CV-2503, 2006 WL 1662614, at *2 (E.D.N.Y. June 12, 2006) (noting that

merely accepting conclusory allegations could lead to a “frivolous fishing expedition conducted

by the plaintiff at the employer’s expense”). “Plaintiffs are required to make ‘substantial

allegations that the putative class members were together the victims of a single decision, policy

or plan …” De La Cruz v. El Paso County Water Improvement Dist. No. 1, No. EP-05-CV-206-

FM, 2005 U.S. Dist. LEXIS 21244, at *6 (W.D. Tex. Sept. 19, 2005) (Emphasis added) (denying

motion for certification of FLSA claim where plaintiffs produced only “conclusory statement” in

support of motion).


       In this case, Plaintiffs failed to present evidence of “a single decision, policy or plan” by

or involving the Gulfgate Defendants that violated the law. Plaintiffs contend that Rascoa’s


                                                 3
     Case 4:19-cv-02740 Document 55 Filed on 08/13/20 in TXSD Page 4 of 10




assigning Plaintiff Meba to the Gulfgate premises pursuant to Rascoa’s bid to provide porter

services to Gulfgate means that the Gulfgate Defendants “…instituted the common scheme or plan

between Gulfgate Dodge, Inc. and Rascoa, LLC that resulted in the Plaintiffs and the putative class

members being deprived of some of their wages.” See Doc. No 54 at 11. Importantly and

decisively, Meba’s performing duties on Gulfgate premises is the only allegedly “common practice

or plan” that Plaintiffs allege in support of their Motion for conditional certification. However, the

business relationship between the Gulfgate Defendants and Rascoa was not and is not

unlawful. See Xavier, 585 F. Supp. 2d at 878-79. In Xavier, the court rejected the very same

argument that Plaintiff makes in this case, finding that the plaintiffs failed to show that they as

potential opt-ins were together a part of a common policy, plan or decision implemented by

defendant Belfor that violated the law. Id. (Emphasis added; citations omitted). Rejecting those

assertions, the court reasoned:


       The submitted evidence does not, as plaintiffs suggest, show that Belfor had some plan or

       policy wherein it would avoid paying overtime payments by subcontracting out labor. In

       fact, the Master Service Agreement relied upon by plaintiffs provides, among other

       things, that the “subcontractor agrees to furnish all labor, materials, tools,

       supervision, and equipment to perform all work necessary to complete the work set

       forth in the Work Order…” This provision defeats plaintiffs’ argument. These

       provisions show that Belfor was cognizant of the wage and labor laws and expected those

       it subcontracted with to fully comply with those laws.


Id. (Emphasis added; citations omitted).




                                                  4
     Case 4:19-cv-02740 Document 55 Filed on 08/13/20 in TXSD Page 5 of 10




       The business relationship between the Gulfgate Defendants and Rascoa, though not

memorialized in as sophisticated a manner as either Xavier or the Sonic Defendants, contemplates

provisions similar to those in Xavier. The Gulfgate Defendants relied on Rascoa to send Rascoa’s

employees to perform certain enumerated tasks on the Gulfgate premises. Rascoa’s bid not only

confirmed that Rascoa’s own employees would perform the bid tasks, it also confirmed that Rascoa

took responsibility for any damage that Rascoa employees caused on the Gulfgate Premises. See

Exhibit C. Thus, the business relationship here defeats Plaintiffs’ argument because it shows that

the Gulfgate Defendants relied upon Rascoa fully compensating Rascoa’s employees for all hours

worked, in compliance with the FLSA. The business relationship between the Gulfgate Defendants

and Rascoa cannot and does not constitute the single decision, policy or plan required for class

certification because the agreement was not unlawful. Additionally, the Gulfgate Defendants’

business relationship pursuant to Rascoa’s bid is separate and distinct from the contract between

Sonic and Rascoa, which Plaintiffs’ concede. Thus, the relationship between the Gulfgate

Defendants and Rascoa could not possibly constitute a single decision, policy or plan applicable

to all putative class members.


       Under the cases set forth above, Plaintiffs have not presented sufficient evidence to

demonstrate that the putative class members are “similarly situated”. Collective treatment is

therefore not appropriate. See, e.g., Xavier, 585 F. Supp. 2d at 879; Basco, 2004 WL 1497709, at

*21-22 (denying motion to certify FLSA claims).


   B. Plaintiffs have failed to present sufficient evidence that the Gulfgate Defendants are

       joint employers of Rascoa’s employees.




                                                5
     Case 4:19-cv-02740 Document 55 Filed on 08/13/20 in TXSD Page 6 of 10




       Whether a person is an employer under the FLSA is a question “of law,” although

“subsidiary findings are of fact.” Artis v. Asberry, No. G-10-323, 2012 WL 5031196, at *3 (S.D.

Tex. Oct. 16, 2012). The FLSA defines an “employer”, in part, as “any person acting directly or

indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. §203(d). The Fifth

Circuit relies on the economic reality test when determining a party’s status as an employer under

the FLSA. Orozco v. Plackis, 757 F.3d 445, 448 (5th Cir. 2014). Under the economic reality test,

the court evaluates “whether the alleged employer: (1) possessed the power to hire and fire the

employees, (2) supervised and controlled employee work schedules or conditions of employment,

(3) determined the rate and method of payment, and (4) maintained employment records.” Id. In

joint employer contexts, each employer must meet the economic reality test. Id.


       Plaintiff’s motion for conditional certification should be denied because there is legally

insufficient evidence to find that the Gulfgate Defendants were Plaintiffs’ employer under the

FLSA. Plaintiffs do not allege, nor do they produce any evidence, suggesting that the Gulfgate

Defendants had the power to hire him or fire them. Plaintiff Meba declared that “Jose”, a Rascoa

management level employee, contacted Meba to assign Meba to the Gulfgate premises in late 2018

after Meba claims he was fired from an assignment at another dealership. See Doc. No. 30-8 at p.

44-45. “Jose” paid Meba every two weeks, in cash. Id. “Jose” facilitated Meba’s voluntary transfer

from Gulfgate to begin working at another dealership at which Rascoa provided labor. Id. There

is no indication that the Gulfgate Defendants ordered Rascoa to place Meba, or any other Plaintiff,

at the Gulfgate premises, nor that the Gulfgate Defendants prevented Rascoa from assigning any

of their employees to a different dealership. Artis v. Asberry, 2012 U.S. Dist. LEXIS 149410 at

*15-16 (S.D. Tex. October 16, 2012) (defendants were not authorized to directly add or remove

the subcontractor defendants’ drivers from service under a contract for services, nor could the


                                                6
        Case 4:19-cv-02740 Document 55 Filed on 08/13/20 in TXSD Page 7 of 10




defendant control drivers’ employment with the subcontractor defendant outside the scope of the

service arrangements.) None of the other opt-in plaintiffs allege that they performed any work on

the Gulfgate premises at all. Thus, Plaintiffs fail to meet the first prong of the economic realities

test.


         Plaintiff attempts to argue that the Gulfgate Defendants supervised and controlled his work

schedule or conditions of employment. Meba says that Allen Johnson gave Meba branded polo

shirts to wear as a work uniform, assigned Meba individual job duties daily, and that Meba worked

“six days per week, Monday through Friday from 7am-7pm, and Saturday from 8am- 4 or 5pm.”

See Doc. No. 30-8 at p. 7. None of these conclusory statements, even if they were true (which they

are not), represents legally sufficient evidence in support of the second element of the economic

reality test. Every task that Meba performed on the Gulfgate premises was part of the service that

Rascoa agreed to provide to Gulfgate. See Exhibit C. Meba’s presence at the dealership during

normal business hours does not demonstrate that the Gulfgate Defendants supervised or controlled

Meba’s work schedule or the conditions of Meba’s employment with Rascoa. The remaining

allegations Meba presents in support of the second element of the economic reality test are also

inadequate. The mere fact that Mr. Johnson communicated with and instructed Meba in execution

of the services Rascoa agreed to perform does not demonstrate that the Gulfgate Defendants were

joint employers of Rascoa’s employees. Meba’s sole complaint regarding James Davis, owner of

Gulfgate Dodge, is that Mr. Davis allegedly asked Meba to pick up trash. Along with requiring

uniform work attire and prompt attendance at a job site, general contractors have authority to

ensure the quality of work performed under a service agreement or contract without becoming the

joint employer of the subcontractor’s employees. Gulfgate’s allowing Rascoa to place a time clock

at the dealership for the benefit of Rascoa and Rascoa’s employees likewise fails to demonstrate


                                                  7
     Case 4:19-cv-02740 Document 55 Filed on 08/13/20 in TXSD Page 8 of 10




that the Gulfgate Defendants supervised or controlled Meba’s schedule or employment conditions.

Asking this Court to conclude, based solely on the evidence put forth by the Plaintiffs, that the

Gulfgate Defendants controlled or supervised Meba’s schedule or employment conditions is

unreasonable. Plaintiffs failed to establish the second prong of the economic realities test.


       Plaintiffs also fail to offer any evidence that the Gulfgate Defendants determined plaintiffs’

rate and method of payment, nor that the Gulfgate Defendants maintained employment records.

They cannot. The Gulfgate Defendants did not set Plaintiffs’ method or rate of pay. In fact, the

Gulfgate Defendants did not know how much Rascoa paid its employees, nor the method Rascoa

used to pay wages. Gulfgate Defendants did not maintain any employment records concerning

Rascoa’s employees. The only records within the Gulfgate Defendants’ possession that could

plausibly relate to Rascoa’s employees are invoices that Rascoa provided to Gulfgate for the

services Rascoa provided per agreement. Thus, Plaintiffs fail to establish the third and fourth

prongs of the economic reality test.


       The Gulfgate Defendants were not joint employers of Rascoa’s employees under the FLSA.

Orozco, 757 F.3d at 452 (“While each element need not be present in every case, finding employer

status when none of the factors is present would make the test meaningless.”) (citations omitted).

The court should decline to certify the class against the Gulfgate Defendants and/or decline to

require them to be included on any notice or participate in issuing any notice.


                                       IV.    CONCLUSION

       For the foregoing reasons, Defendants J. Davis Automotive Group, Inc., d/b/a Gulfgate

Dodge Inc. and Gulfgate Dodge Chrysler Jeep Inc., James Davis, and Allen Johnson respectfully

request that Plaintiffs’ Motion for Conditional Certification be denied in its entirety.


                                                  8
    Case 4:19-cv-02740 Document 55 Filed on 08/13/20 in TXSD Page 9 of 10




                                             Respectfully Submitted,

                                             By: /s/ Donald W. Gould, II
                                                Donald W. Gould, II
                                                Attorney-in-charge
                                                State Bar No. 08234250
                                                Southern District of Texas Bar No. 14140
                                                dgould@jdkglaw.com
                                                4 Houston Center
                                                1221 Lamar, Suite 1000
                                                Houston, Texas 77010
                                                (713) 652-2525 - Telephone
                                                (713) 652-5130 - Telecopier

OF COUNSEL:
Johnson DeLuca Kurisky & Gould, P.C.
Amber H. Crosby
acrosby@jdkglaw.com
State Bar No. 24103158
Southern District of Texas Bar No. 3451885
4 Houston Center
1221 Lamar St., Suite 1000
Houston, Texas 77010
Telephone: (713) 652-2525
Facsimile: (713) 652-5130

ATTORNEYS FOR DEFENDANTS,
GULFGATE DODGE INC., JAMES DAVIS,
AND ALLEN JOHNSON




                                             9
    Case 4:19-cv-02740 Document 55 Filed on 08/13/20 in TXSD Page 10 of 10




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of August, 2020 a true and correct copy of the
foregoing instrument was served upon all counsel of record in accordance with the Federal Rules
of Civil Procedure, as shown below:

       Via CM/ECF:
       John Cruickshank
       Joshua Estes
       The Estes Law Firm, P.C.
       716 S. Union Street
       Richmond, Texas 77469

       Attorneys for Plaintiffs,
       Desire Meba, Ibrahim Adams, and Arnaud Bikindou

       Via CM/ECF:
       Marc A. Young
       Cokinos Young
       900 S. Capital of Texas Highway, Suite 425
       Austin, Texas 78746

       Attorneys for Defendants,
       Rascoa, LLC and Seddik Belmamoun

       Via CM/ECF:
       Michael D. Mitchell
       Stephen E. Hart
       Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
       One Allen Center
       500 Dallas Street, Suite 3000
       Houston, Texas 77002

       Attorneys for Defendants,
       Sonic of Texas, Inc.; Sonic LS Chevrolet, LP; Sonic Houston JLR LP; Sonic Momentum
       VWA, L.P., and Johnnie Smith

                                                     /s/ Amber H. Crosby        d
                                                    Amber H. Crosby




                                              10
